Exhibit 10.1

LOGO [g171449g80h54.jpg]

 

 

April 1, 2011

PERSONAL AND CONFIDENTIAL

VIA HAND DELIVERY

Roger M. Laverty, III

700 The Strand

Manhattan Beach, CA 90266

 

  Re: Separation Agreement

Dear Roger:

This letter is to confirm the terms of the agreement (“Agreement”), we have
reached concerning the termination of your employment with Farmer Bros. Co. (the
“Company”).

 

  1. Termination

You have agreed to step down as an executive officer of the Company effective as
of April 19, 2011 (the “Transition Date”), and the Company has agreed to the
termination of your employment and directorship with the Company effective as of
11:59 p.m., Pacific Daylight Time, on June 30, 2011 (the “Termination Date”).
Effective as of the Transition Date, you shall resign from any and all offices
of the Company (but not as a director), and any other position, office or
directorship of any other entity for which you were serving at the request of
the Company, and from all administrative, fiduciary or other positions you may
hold with respect to arrangements or plans for, of or relating to the Company.
The Change in Control Severance Agreement, dated as of June 2, 2006, between you
and the Company, shall terminate as of the Transition Date. From the date of
execution of this Agreement through the Transition Date, your duties and
responsibilities shall be those that you would otherwise be required to
discharge in the absence of this Agreement. Subject to section 3 below, from the
Transition Date through the Termination Date, you shall assist in the transition
of your general responsibilities and provide such services and perform such
duties as directed by the Company’s Board of Directors. Your compensation and
benefits to which you are entitled under Sections 4 and 6, respectively, of the
Employment Agreement (as defined below) shall continue through the Termination
Date, and no later than the Termination Date, you shall be issued a final
paycheck for services rendered to and through your last day of employment.

 

  2. Payments

You shall be entitled to receive the following amounts pursuant to this
Agreement:

(a) Subject to section 5, twenty-six bi-weekly payments of $16,346.15, subject
to applicable withholdings and authorized deductions, with the first payment to
be made on Friday, August 19, 2011, and the remaining twenty-five payments to be
made on each successive Friday falling exactly two weeks after the previous
Friday payment. Each such payment shall be considered a separate payment for
purposes of Internal Revenue Code Section 409A.

 

 

Farmer Bros. Co. • 20333 S. Normandie Avenue, Torrance, CA 90502 • (800)
735-2878 • www.FarmerBrosCo.com



--------------------------------------------------------------------------------

(b) If you elect COBRA continuation of company-provided health coverage within
the election period set forth in the Company’s COBRA notice and election forms
that will be provided to you, then your payment for such COBRA coverage for each
of the first twelve months of coverage shall be the same amount that you would
have been required to pay had your employment with the Company continued for
that twelve-month period.

(c) A lump-sum payment of $300,000, less applicable withholdings, to be paid on
August 1, 2011, plus a lump-sum payment of $18,750, less applicable
withholdings, to be paid on January 1, 2012.

All rights to benefits and compensation under the Employment Agreement shall
terminate automatically upon the Termination Date except to the extent otherwise
provided in the Company benefit plans or by law. Except as provided in this
Section 2 or by applicable Company benefit plans or laws, you shall not be
entitled to any payments of any kind in connection with the termination of your
employment.

 

  3. Paid Days Off

Effective as of March 18, 2011, you acknowledge and agree that you have accrued
Paid Days Off (“PDO”) in the amount 691.68 hours. You further agree that you
shall accrue additional PDO at the rate of six (6) weeks per year until the
Termination Date. Effective on the Transition Date, you shall assume vacation
status, wherein you shall utilize accrued PDO consistent with the Company’s
normal policies regarding PDO usage. To the extent you are asked to perform
services during the period between the Transition Date and the Termination Date,
you shall not be required to utilize PDO for time actually worked. If asked to
perform services, your minimum period of service shall be four (4) hours. Any
service as a director of the Company shall not be considered hours worked. You
are responsible for tracking your hours worked during this time period and for
submitting your hours of work to the Human Resources department on at least a
weekly basis. Effective as of the Termination Date, you shall be paid your
accrued but unused PDO in a lump-sum payroll distribution, subject to normal
withholdings and authorized deductions.

 

  4. Equity Awards

During your employment with the Company, you have been granted certain stock
options and restricted stock awards. Vesting and exercise of all such awards
shall be governed by the terms and conditions of the applicable award agreement.

 

  5. Termination of Employment Agreement

The parties acknowledge and agree that this Agreement terminates and supersedes
all of the provisions of the Employment Agreement; provided, however, that the
provisions of Sections 9 (Employee Handbook and Company Policies), 10
(Confidential Information, Intellectual Property), 11 (Integration with Change
in Control Severance Agreement), 12.F. (Arbitration), and 12.G. (Payroll
Deductions and Withholdings) contained in the Employment Agreement which, by
reference thereto, are incorporated herein as though fully set forth herein,
shall survive the termination of the Employment Agreement and remain binding on
you for the benefit of, and be enforceable by, the Company.

 

 

Farmer Bros. Co. • 20333 S. Normandie Avenue, Torrance, CA 90502 • (800)
735-2878 • www.FarmerBrosCo.com

2



--------------------------------------------------------------------------------

  6. Release of Claims

You must execute and deliver to the Company within twenty-one (21) days
following the Termination Date (or such longer period as may be required under
applicable law) a general release of claims against the Company other than
claims to the payments called for by this Agreement, such release to be in form
and content substantially as attached hereto as Exhibit A (“Release”), and said
Release shall have become effective under applicable laws, including the Age
Discrimination in Employment Act of 1967, as amended. Provided that the Company
first receives your signed Release and the applicable revocation period has
lapsed prior to August 1, 2011, the Company will commence the payments to you
under Section 2(a) on August 1, 2011, commence the COBRA benefit according to
the terms set forth in Section 2(b), and pay the lump sum described in
Section 2(c) on August 1, 2011.

 

  7. Press Release

Except for a press release containing mutually agreed text disclosing your
retirement from the Company, and except as may be required by applicable laws
and regulations, you and the Company agree to keep the existence and terms of
this Agreement (“Agreement-Related Information”) in the strictest confidence and
not reveal, unless legally compelled to do so, any Agreement-Related Information
to any persons except attorneys and your financial advisors and to them only
provided that they first agree, for the benefit of the Company and you, to keep
Agreement-Related Information confidential. Notwithstanding the foregoing, this
Agreement may be filed with or provided to the Securities and Exchange
Commission or any other governmental instrumentality or agency, including the
Internal Revenue Service, if the Company deems such filing or provision to be
necessary.

 

  8. Execution of Other Documents

You agree to perform any and all acts, and to execute any and all additional
documents, that are reasonable or necessary in furtherance of this Agreement.

 

  9. Bound Parties

This Agreement shall be binding upon and shall inure to the benefit of you and
the Company and their respective heirs, executors, administrators and
representatives, attorneys, successors, and assigns.

 

  10. Legal Representation

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with an attorney, that you have carefully read and fully
understand all of the provisions of this Agreement, and that you are voluntarily
entering into this Agreement.

 

 

Farmer Bros. Co. • 20333 S. Normandie Avenue, Torrance, CA 90502 • (800)
735-2878 • www.FarmerBrosCo.com

3



--------------------------------------------------------------------------------

  11. Absence of Reliance.

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company, other than as set
forth herein. Enforceability: If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

  12. Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

  13. Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of the State of
California, without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the drafter of all or any
portion of this Agreement.

 

  14. Entire Agreement

This Agreement, including the terms of the Employment Agreement specifically
incorporated hereby by reference, constitutes the entire agreement between you
and the Company with respect to the subject matter hereof. This Agreement
supersedes any previous agreements or understandings between you and the Company
respecting such subject matter. Any oral representations or modifications
concerning this Agreement shall be of no force or effect. This Agreement can be
modified only by a writing signed by all parties hereto.

 

  15. Internal Revenue Code Section 409A

The provisions of this Agreement will be interpreted and construed in favor of
their meeting any applicable requirements of Code Section 409A. The Company, in
its reasonable discretion, may amend (including retroactively) this Agreement in
order to conform with Code Section 409A, including amending to facilitate your
ability to avoid the imposition of interest and additional tax under Code
Section 409A. By accepting this Agreement, you hereby agree and acknowledge that
the Company does not make any representations with respect to the application of
Code Section 409A to any tax, economic or legal consequences of any payments
payable to you hereunder. Further, by the acceptance of this Agreement, you
acknowledge that (i) you have obtained independent tax advice regarding the
application of Code Section 409A to the payments due to you hereunder, (ii) you
retain full responsibility for the potential application of Code Section 409A to
the tax and legal consequences of payments payable to you hereunder and
(iii) the Company shall not indemnify or otherwise compensate you for any
violation of Code Section 409A that may occur in connection with this Agreement.

 

 

Farmer Bros. Co. • 20333 S. Normandie Avenue, Torrance, CA 90502 • (800)
735-2878 • www.FarmerBrosCo.com

4



--------------------------------------------------------------------------------

  16. Time for Consideration; Effective Date

You have been advised that you have twenty-one (21) days to consider the terms
of this Agreement, although you may sign and return it sooner. You have elected
to sign this Agreement as of the date first written above and acknowledge that
you have waived such 21 day period to consider this Agreement. You have the
right to revoke the Release at any time within the seven (7)-day period
following the date on which you sign it (the “Revocation Period”), by delivering
written notice of such revocation to the Company at 20333 South Normandie
Avenue, Torrance, California 90502. If you revoke as provided above, then the
provisions of Section 2 shall be of no effect.

If the foregoing is agreeable to you, please sign, date, and return this letter
agreement.

Should you have any questions concerning the foregoing, please feel free to
contact me.

 

Very truly yours, FARMER BROS. CO. By:  

/s/ Larry B. Garrett

Name:   Larry B. Garrett Title:   General Counsel

/s/ Roger M. Laverty III

ROGER M. LAVERTY III

 

 

Farmer Bros. Co. • 20333 S. Normandie Avenue, Torrance, CA 90502 • (800)
735-2878 • www.FarmerBrosCo.com

5



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

 

 

I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective June 30, 2011 (the “Separation Date”). The Company has agreed that if
I choose to sign this Agreement, the Company will pay me severance benefits
(minus the standard withholdings and deductions) pursuant to the terms of the
Employment Agreement entered into as of June 2, 2006 between myself and the
Company. I understand that I am not entitled to this severance payment unless I
sign this Agreement. I understand that in addition to this severance, the
Company will pay me all of my accrued salary and vacation, to which I am
entitled by law regardless of whether I sign this release.

In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 10A and
10B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, shareholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims, claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by me and by the Company.

I accept and agree to the terms and conditions stated above:

 

/s/ Roger M. Laverty III

Roger M. Laverty III

 

 

Farmer Bros. Co. • 20333 S. Normandie Avenue, Torrance, CA 90502 • (800)
735-2878 • www.FarmerBrosCo.com

6